

Exhibit 10.5
INTREXON CORPORATION
2019 INCENTIVE PLAN FOR NON-EMPLOYEE SERVICE PROVIDERS






 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
ARTICLE I. DEFINITIONS
1
1.01
409A Award
1
1.02
Affiliate
1
1.03
Agreement
1
1.04
Award
1
1.05
Board
1
1.06
Cash Award
1
1.07
Cause
1
1.08
Change in Control
2
1.09
Code
3
1.10
Committee
3
1.11
Common Stock
3
1.12
Company
3
1.13
Control Change Date
3
1.14
Corresponding SAR
3
1.15
Disability
3
1.16
Dividend Equivalent
4
1.17
Exchange Act
4
1.18
Fair Market Value
4
1.19
Full Value Award
4
1.20
Incentive Award
4
1.21
Incumbent Board
4
1.22
Initial Value
4
1.23
Non-409A Award
5
1.24
Option
5
1.25
Other Stock-Based Award
5
1.26
Participant
5
1.27
Plan
5
1.28
Person
5
1.29
Restricted Stock Award
5
1.30
Restricted Stock Unit
5
1.31
Retirement
5
1.32
SAR
5
1.33
Termination Date
6
ARTICLE II. PURPOSES
6
ARTICLE III. TYPES OF AWARDS
6
ARTICLE IV. ADMINISTRATION
6
4.01
General Administration
6
4.02
Delegation of Authority
6
4.03
Indemnification of Committee
7
ARTICLE V. ELIGIBILITY
7
ARTICLE VI. COMMON STOCK SUBJECT TO PLAN
8
6.01
Common Stock Issued
8
6.02
Aggregate Limit
8



- i -
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
Page
6.03
Share Counting
8
ARTICLE VII. OPTIONS
8
7.01
Grant
8
7.02
Option Price
8
7.03
Maximum Term of Option
9
7.04
Exercise
9
7.05
Payment
9
7.06
Stockholder Rights
9
ARTICLE VIII. SARS
9
8.01
Grant
9
8.02
Maximum Term of SAR
9
8.03
Exercise
9
8.04
Settlement
10
8.05
Stockholder Rights
10
ARTICLE IX. RESTRICTED STOCK AWARDS
10
9.01
Award
10
9.02
Payment
10
9.03
Vesting
10
9.04
Maximum Restriction Period
11
9.05
Stockholder Rights
11
ARTICLE X. RESTRICTED STOCK UNITS
11
10.01
Grant
11
10.02
Earning the Award
11
10.03
Maximum Restricted Stock Unit Award Period
11
10.04
Payment
11
10.05
Stockholder Rights
12
ARTICLE XI. INCENTIVE AWARDS
12
11.01
Grant
12
11.02
Earning the Award
12
11.03
Maximum Incentive Award Period
12
11.04
Payment
12
11.05
Stockholder Rights
13
ARTICLE XII. OTHER STOCK-BASED AWARDS
13
12.01
Other Stock-Based Awards
13
12.02
Bonus Stock and Awards in Lieu of Other Obligations
13
ARTICLE XIII. DIVIDEND EQUIVALENTS AND CASH AWARDS
13
13.01
Dividend Equivalents
13
13.02
Cash Awards
14
ARTICLE XIV. TERMS APPLICABLE TO ALL AWARDS
14
14.01
Written Agreement
14
14.02
Nontransferability
14
14.03
Transferable Awards
14
14.04
Participant Status
14
14.05
Change in Control
15



- ii -
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
Page
14.06
Stand-Alone, Additional, Tandem and Substitute Awards
16
14.07
Form and Timing of Payment; Deferrals
16
14.08
Time and Method of Exercise
17
14.09
Effect of Termination Date on Options, SARs and Other Stock-Based Awards in the
Nature of Purchase Rights
17
14.10
Non U. S. Participants
18
ARTICLE XV. PERFORMANCE-BASED COMPENSATION
18
15.01
Performance Conditions
18
15.02
Establishing the Amount of the Award
19
15.03
Earning the Award
19
ARTICLE XVI. ADJUSTMENT UPON CHANGE IN COMMON STOCK
19
16.01
General Adjustments
19
16.02
No Adjustments
19
16.03
Substitute Awards
19
16.04
Limitation on Adjustments
20
ARTICLE XVII. COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
20
17.01
Compliance
20
17.02
Postponement of Exercise or Payment
20
17.03
Forfeiture or Reimbursement
21
ARTICLE XVIII. LIMITATION ON BENEFITS
21
ARTICLE XIX. GENERAL PROVISIONS
21
19.01
Effect on Service
21
19.02
Unfunded Plan
22
19.03
Rules of Construction
22
19.04
Tax Withholding and Reporting
22
19.05
Code Section 83(b) Election
22
19.06
Reservation of Shares
22
19.07
Governing Law
23
19.08
Other Actions
23
19.09
Repurchase of Common Stock
23
19.10
Other Conditions
23
19.11
Forfeiture Provisions
23
19.12
Legends; Payment of Expenses
23
19.13
Repricing of Awards
24
19.14
Right of Setoff
24
19.15
Fractional Shares
24
ARTICLE XX. CLAIMS PROCEDURES
24
20.01
Initial Claim
24
20.02
Appeal of Claim
25
20.03
Time to File Suit
25
ARTICLE XXI. AMENDMENT
25
21.01
Amendment of Plan
25
21.02
Amendment of Awards
25
 
 
 



- iii -
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
Page
ARTICLE XXII. SECTION 409A PROVISION
25
22.01
Intent of Awards
25
22.02
409A Awards
26
22.03
Election Requirements
26
22.04
Time of Payment
27
22.05
Acceleration or Deferral
27
22.06
Distribution Requirements
27
22.07
Key Employee Rule
27
22.08
Distributions Upon Vesting
27
22.09
Scope and Application of this Provision
27
ARTICLE XXIII. EFFECTIVE DATE OF PLAN
28
ARTICLE XXIV. DURATION OF PLAN
28





- iv -
 

--------------------------------------------------------------------------------








ARTICLE I.
DEFINITIONS

1.01
409A Award

409A Award means an Award that is intended to be subject to Section 409A of the
Code.

1.02
Affiliate

Affiliate means any entity that is part of a controlled group of corporations or
is under common control with the Company within the meaning of Code Sections
1563(a), 414(b) or 414(c), except that, in making any such determination, fifty
percent (50%) shall be substituted for eighty percent (80%) under such Code
Sections and the related regulations.

1.03
Agreement

Agreement means a written or electronic agreement (including any amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of an Award granted to such Participant.

1.04
Award

Award means an Option, SAR, Restricted Stock Award, Restricted Stock Unit,
Incentive Award, Other Stock-Based Award, Dividend Equivalent or Cash Award
granted under this Plan.

1.05
Board

Board means the Board of Directors of the Company.

1.06
Cash Award

Cash Award means an Award stated with reference to a specified dollar amount
which, subject to such terms and conditions as may be prescribed by the
Committee, entitles the Participant to receive cash from the Company or an
Affiliate.

1.07
Cause

Cause means “Cause” as such term is defined in any service agreement between the
Company or any Affiliate and the Participant except as otherwise determined by
the Committee and set forth in the applicable Agreement. If no service agreement
exists or if such service agreement does not contain any such definition, except
as otherwise determined by the Committee and set forth in the applicable
Agreement, “Cause” means (i) the Participant’s willful and continued failure to
comply with the lawful directives of the Board or any supervisory personnel of
the Participant; (ii) any criminal act or act of dishonesty or willful
misconduct by the Participant that has a material adverse effect on the
property, operations, business or reputation of the Company or any Affiliate
(willful for purposes of this definition, shall mean done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company or any
Affiliate); (iii) the material breach by the Participant of the terms of any
confidentiality, non-competition, non-solicitation or other agreement that the
Participant has with the Company or any Affiliate or of any duty the Participant
owes the Company or any Affiliate, (iv) acts by the Participant of willful
malfeasance or gross negligence in a matter of material importance to the
Company or any Affiliate, (v) any act of fraud, embezzlement, theft,
misappropriation or misuse by the Participant of the funds or property of the
Company or any Affiliate, (vi) any falsification by the Participant of any
record or report in connection with the Participant’s duties and obligations to
the Company or any Affiliate, (vii) the Participant’s sexual harassment of any
service providers of the Company or any Affiliate, (viii) the breach by the
Participant of any fiduciary duty against the Company or any Affiliate, (ix) the
Participant being indicted for a felony that has a material adverse effect on
the property, operations, business or reputation of the Company or any Affiliate
or being convicted of any other felony or plea of guilty or nolo contendre to
any other felony or (x) any other action that may damage the image of the
Company’s or an Affiliate’s


- 1 -
 

--------------------------------------------------------------------------------




business or their or its standing in the industry, including but not limited to
the possession, use or sale of illegal drugs, the abuse of alcohol or prescribed
medication, or any other act or omission which the Company or an Affiliate
considers to be a violation of Federal, state or local law or regulations other
than a simple traffic violation. For purposes of the Plan, other than where the
definition of Cause is determined under any service agreement between the
Company or any Affiliate and the Participant, in which case such service
agreement shall control, in no event shall any termination of service be deemed
for Cause unless the Company’s Chief Executive Officer concludes that the
situation warrants a determination that the Participant’s service terminated for
Cause; in the case of the Chief Executive Officer or any member of the Board,
any determination that the Chief Executive Officer’s employment or the Board
member’s service terminated for Cause shall be made by the Board acting without
the Chief Executive Officer or the Board member, as applicable.

1.08
Change in Control

Change in Control means the occurrence of any of the following events except as
otherwise determined by the Committee and set forth in the applicable Agreement:
(a)    The accumulation in any number of related or unrelated transactions by
any Person of beneficial ownership (as such term is used in Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s voting stock; provided that for purposes
of this subsection (a), a Change in Control will not be deemed to have occurred
if the accumulation of more than fifty percent (50%) of the voting power of the
Company’s voting stock results from any acquisition of voting stock (i) directly
from the Company that is approved by the Incumbent Board, (ii) by the Company,
(iii) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Affiliate, or (iv) by any Person pursuant to a merger,
consolidation, reorganization or other transaction (a “Business Combination”)
that would not cause a Change in Control under subsections (b), (c) or (d)
below; or
(b)    Consummation of a Business Combination, unless, immediately following
that Business Combination, (i) all or substantially all of the Persons who were
the beneficial owners of the voting stock of the Company immediately prior to
that Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of the then outstanding shares of common stock and more than
fifty percent (50%) of the combined voting power of the then outstanding voting
stock entitled to vote generally in the election of directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that Business Combination owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company, or
(c)    A sale or other disposition of all or substantially all of the assets of
the Company, except pursuant to a Business Combination that would not cause a
Change in Control under subsections (b) above or (d) below; or
(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsections (b) and (c) above; or
(e)    The acquisition by any Person, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Company (i)
through the ownership of securities which provide the holder with such power,
excluding voting rights attendant with such securities, or (ii) by contract;
provided that a Change in Control will not be deemed to have occurred if such
power was acquired (x) directly from the Company in a transaction approved by
the Incumbent Board, (y) by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate or (z) by any person
pursuant to a Business Combination that would not cause a Change in Control
under subsections (b), (c) or (d) above; or
(f)    During any period of two consecutive years, the Incumbent Board ceases to
constitute a majority of the Board.


- 2 -
 

--------------------------------------------------------------------------------




Notwithstanding the foregoing, a Change in Control shall not include any
accumulation of beneficial ownership or any Business Combination pursuant to
which more than fifty percent (50%) of the beneficial ownership of the combined
voting power of the Company’s voting stock is owned by (i) Randal J. Kirk, his
spouse, his descendants and the spouses of his descendants, (ii) trusts and
other entities established generally for the benefit of Randal J. Kirk, his
spouse, his descendants and the spouses of his descendants, (iii) NEWVA Capital
Partners, LP, New River Management IV, LP., New River Management V, LP,
Kirkfield, L.L.C., RJK, L.L.C., Third Security Staff 2001 LLC and any related
funds, investors or entities, and/or (iv) any entities established by any of the
foregoing.
Notwithstanding the foregoing, a Change in Control shall only be deemed to have
occurred with respect to a Participant in connection with the time or form of
payment of the Participant’s 409A Award (or as otherwise required for the 409A
Award to be in compliance with Section 409A of the Code) if the Change in
Control otherwise constitutes a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code (otherwise, with respect
to vesting of the 409A Award and any other terms of the 409A Award that do not
require a Change in Control to comply with its meaning under Section 409A of the
Code for the 409A Award to be in compliance with Section 409A of the Code,
Change in Control shall have the same meaning as described above).

1.09
Code

Code means the Internal Revenue Code of 1986 and any amendments thereto.

1.10
Committee

Committee means the Compensation Committee of the Board or such other Committee
as the Board may appoint from time to time to administer the Plan, or the Board
itself if no Compensation Committee or other appointed Committee exists. If such
Compensation Committee or other Committee exists, if and to the extent deemed
necessary by the Board, such Committee shall consist of two or more directors,
all of whom are (i) “non‑employee directors” within the meaning of Rule 16b-3
under the Exchange Act and (ii) independent directors under the rules of the
principal stock exchange on which the Company’s securities are then traded.

1.11
Common Stock

Common Stock means the common stock of the Company, no par value per share, or
such other class or kind of shares or other securities resulting from the
application of Article XVI, as applicable.

1.12
Company

Company means Intrexon Corporation, a Virginia corporation, and any successor
thereto.

1.13
Control Change Date

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.

1.14
Corresponding SAR

Corresponding SAR means a SAR that is granted in relation to a particular Option
and that can be exercised only upon the surrender to the Company, unexercised,
of that portion of the Option to which the SAR relates.

1.15
Disability

Disability means any physical or mental condition that would qualify the
Participant for a disability under any long-term disability plan maintained by
the Company or any Affiliate that is applicable to such Participant, except as
otherwise determined by the Committee and set forth in the applicable Agreement.
Notwithstanding the foregoing, however, to the extent necessary for any 409A
Award to be in compliance with Section 409A of the Code, Disability, with
respect to the time or form of payment of a Participant’s 409A Award (or as
otherwise required for the 409A Award


- 3 -
 

--------------------------------------------------------------------------------




to be in compliance with Section 409A of the Code), means the Participant is
Disabled within the meaning of Section 409A of the Code.

1.16
Dividend Equivalent

Dividend Equivalent means the right, granted under the Plan, to receive cash,
shares of Common Stock, other Awards or other property equal in value to all or
a specified portion of dividends paid with respect to a specified number of
shares of Common Stock.

1.17
Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended.

1.18
Fair Market Value

Fair Market Value of a share of Common Stock means, on any given date, the fair
market value of a share of Common Stock as the Committee, in its discretion,
shall determine; provided, however, that the Committee shall determine Fair
Market Value without regard to any restriction other than a restriction which,
by its terms, will never lapse and, if the shares of Common Stock are traded on
any national stock exchange or quotation system, the Fair Market Value of a
share of Common Stock shall be the closing price of a share of Common Stock as
reported on such stock exchange or quotation system on such date, or if the
shares of Common Stock are not traded on such stock exchange or quotation system
on such date, then on the next preceding day that the shares of Common Stock
were traded on such stock exchange or quotation system, all as reported by such
source as the Committee shall select. The Fair Market Value that the Committee
determines shall be final, binding and conclusive on the Company, any Affiliate
and each Participant. Fair Market Value relating to the exercise price, Initial
Value, or purchase price of any Non-409A Award that is an Option, SAR or Other
Stock-Based Award in the nature of purchase rights shall conform to the
requirements for exempt stock rights under Section 409A of the Code.

1.19
Full Value Award

Full Value Award means an Award other than an Option, SAR or Other Stock-Based
Award in the nature of purchase rights.

1.20
Incentive Award

Incentive Award means an Award stated with reference to a specified dollar
amount or number of shares of Common Stock which, subject to such terms and
conditions as may be prescribed by the Committee, entitles the Participant to
receive shares of Common Stock, cash or a combination thereof from the Company
or an Affiliate.

1.21
Incumbent Board

Incumbent Board means a Board of Directors at least a majority of whom consist
of individuals who either are (a) members of the Company’s Board at the
beginning of any period of two consecutive years or (b) members who become
members of the Company’s Board subsequent to such time whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which that person is named as a nominee for director, without objection to
that nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors.

1.22
Initial Value

Initial Value means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to a SAR granted independently of
an Option, the amount determined by the Committee on the date


- 4 -
 

--------------------------------------------------------------------------------




of grant which shall not be less than the Fair Market Value of one share of
Common Stock on the date of grant, subject to Sections 14.06 and 16.03 with
respect to substitute Awards

1.23
Non-409A Award

Non-409A Award means an Award that is not intended to be subject to Section 409A
of the Code.

1.24
Option

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

1.25
Other Stock-Based Award

Other Stock-Based Award means an Award granted to the Participant under Article
XII of the Plan.

1.26
Participant

Participant means a member of the Board or Board of Directors of an Affiliate
(who is not an employee), a Person who provides services to the Company or an
Affiliate in a capacity other than as an employee and any entity which is a
wholly-owned alter ego of such member of the Board or Board of Directors of an
Affiliate or Person who provides services and who satisfies the requirements of
Article V and is selected by the Committee to receive an Award.

1.27
Plan

Plan means this Intrexon Corporation 2019 Incentive Plan for Non-Employee
Service Providers, in its current form and as hereafter amended.

1.28
Person

Person means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or any other entity of any kind.

1.29
Restricted Stock Award

Restricted Stock Award means shares of Common Stock granted to a Participant
under Article IX.

1.30
Restricted Stock Unit

Restricted Stock Unit means an Award, stated with respect to a specified number
of shares of Common Stock, that entitles the Participant to receive one share of
Common Stock (or, as otherwise determined by the Committee and set forth in the
applicable Agreement, the equivalent Fair Market Value of one share of Common
Stock in cash) with respect to each Restricted Stock Unit that becomes payable
under the terms and conditions of the Plan and the applicable Agreement.

1.31
Retirement

Retirement means the termination of Participant’s service with the Company and
its Affiliates on or after (i) attaining age sixty-five (65) or (ii) attaining
age fifty-five (55) and accumulating ten (10) years of service, except as
otherwise determined by the Committee and set forth in the applicable Agreement.
For this purpose, years of service shall be determined in accordance with the
Company’s written policies as determined by the Committee.

1.32
SAR

SAR means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive cash or a number of shares of Common
Stock, as determined by the Committee and set forth in the applicable


- 5 -
 

--------------------------------------------------------------------------------




Agreement, based on the increase in the Fair Market Value of the shares
underlying the stock appreciation right during a stated period specified by the
Committee over the Initial Value. References to “SARs” include both
Corresponding SARs and SARs granted independently of Options, unless the context
requires otherwise.

1.33
Termination Date

Termination Date means the day on which a Participant’s service with the Company
and its Affiliates terminates or is terminated.

ARTICLE II.
PURPOSES
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals with ability and initiative by enabling such Persons to
participate in the future success of the Company and its Affiliates by aligning
their interests with those of the Company and its stockholders.

ARTICLE III.
TYPES OF AWARDS
The Plan is intended to permit the grant of Options that are nonqualified stock
options, SARs, Restricted Stock Awards, Restricted Stock Units, Incentive
Awards, Other Stock-Based Awards, Dividend Equivalents and Cash Awards in
accordance with the Plan and procedures that may be established by the
Committee. The proceeds received by the Company from the sale of shares of
Common Stock pursuant to this Plan may be used for general corporate purposes.

ARTICLE IV.
ADMINISTRATION

4.01
General Administration

The Plan shall be administered by the Committee. The Committee shall have
authority to grant Awards upon such terms (not inconsistent with the provisions
of this Plan) as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan) on the grant,
exercisability, transferability, settlement and forfeitability of all or any
part of an Award, among other terms. Notwithstanding any such conditions, the
Committee may, in its discretion, accelerate the time at which any Award may be
exercised, become transferable or nonforfeitable or be earned and settled
including, without limitation, (i) in the event of the Participant’s death,
Disability, Retirement or involuntary termination of service (including a
voluntary termination of service for good reason) or (ii) in connection with a
Change in Control. In addition, the Committee shall have complete authority to
interpret all provisions of this Plan including, without limitation, the
discretion to interpret any terms used in the Plan that are not defined herein;
to prescribe the form of Agreements; to adopt, amend and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee in connection with the administration of
this Plan shall be final and conclusive. The members of the Committee shall not
be liable for any act done in good faith with respect to this Plan or any
Agreement or Award. Unless otherwise provided by the Bylaws of the Company, by
resolution of the Board or applicable law, a majority of the members of the
Committee shall constitute a quorum, and acts of the majority of the members
present at any meeting at which a quorum is present, and any acts approved in
writing by all members of the Committee without a meeting, shall be the acts of
the Committee.

4.02
Delegation of Authority

The Committee may act through subcommittees, in which case the subcommittee
shall be subject to and have the authority hereunder applicable to the
Committee, and the acts of the subcommittee shall be deemed to be the acts of
the Committee hereunder. Additionally, to the extent applicable law so permits,
the Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
Awards to be granted to individuals who are not subject to the reporting and
other provisions of Section 16 of the Exchange Act and who are not members of
the Board or the Board of Directors of an Affiliate. The Committee may


- 6 -
 

--------------------------------------------------------------------------------




revoke or amend the terms of any delegation at any time but such action shall
not invalidate any prior actions of the Committee’s delegate or delegates that
were consistent with the terms of the Plan and the Committee’s prior delegation.
Notwithstanding the foregoing, however, if and to the extent deemed necessary by
the Board, all Awards granted to any individual who is subject to the reporting
and other provisions of Section 16 of the Exchange Act shall be made by a
Committee comprised solely of two or more directors, all of whom are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, to the extent necessary to exempt the Award from the short-swing profit
rules of Section 16(b) of the Exchange Act. However, any Awards granted to any
individual who is subject to the reporting and other provisions of Section 16 of
the Exchange Act shall not fail to be valid if made other than by a committee
comprised solely of two or more directors, all of whom are “non-employee
directors” within the meaning of Rule 16(b)-3 under the Exchange Act. An Award
granted to an individual who is a member of the Committee may be approved by the
Committee in accordance with the applicable Committee charters then in effect
and other applicable law except that the Committee member must abstain from any
action with respect to the Committee member’s own Awards.

4.03
Indemnification of Committee

The Company shall bear all expenses of administering this Plan. The Company
shall indemnify and hold harmless each Person who is or shall have been a member
of the Committee acting as administrator of the Plan, or any delegate of such,
against and from any cost, liability, loss or expense that may be imposed upon
or reasonably incurred by such Person in connection with or resulting from any
action, claim, suit or proceeding to which such Person may be a party or in
which such Person may be involved by reason of any action taken or not taken
under the Plan and against and from any and all amounts paid by such Person in
settlement thereof, with the Company’s approval, or paid by such Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Person, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. Notwithstanding the foregoing, the Company
shall not indemnify and hold harmless any such Person if applicable law or the
Company’s Certificate of Incorporation or Bylaws prohibit such indemnification.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such Persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law or
otherwise, or under any other power that the Company may have to indemnify such
Person or hold him or her harmless. The provisions of the foregoing indemnity
shall survive indefinitely the term of this Plan.

ARTICLE V.
ELIGIBILITY
Any member of the Board or the Board of Directors of an Affiliate (including an
entity that becomes an Affiliate after the adoption of the Plan) (who is not an
employee), any Person who provides services to the Company or an Affiliate
(including an entity that becomes an Affiliate after the adoption of the Plan)
in a capacity other than as an employee and any entity which is a wholly-owned
alter ego of such member of the Board or Board of Directors of an Affiliate or
other Person who provides services is eligible to participate in this Plan if
the Committee, in its sole discretion, determines that such Person or entity has
contributed significantly or can be expected to contribute significantly to the
profits or growth of the Company or any Affiliate or if it is otherwise in the
best interest of the Company or any Affiliate for such Person or entity to
participate in this Plan. With respect to any Board member who is (i) designated
or nominated to serve as a Board member by a stockholder of the Company and (ii)
an employee of such stockholder of the Company, then, at the irrevocable
election of the employing stockholder, the Person or entity who shall be
eligible to participate in this Plan on behalf of the service of the respective
Board member shall be the employing stockholder (or one of its Affiliates). To
the extent such election is made, the respective Board member shall have no
rights hereunder as a Participant with respect to such Board member’s
participation in this Plan. An Award may be granted to a Person or entity who
has been offered service by the Company or an Affiliate and who would otherwise
qualify as eligible to receive the Award to the extent that Person or entity
commences service with the Company or an Affiliate, provided that such Person or
entity may not receive any payment or exercise any right relating to the Award,
and the grant of the Award will be contingent, until such Person or entity has
commenced service with the Company or an Affiliate.


- 7 -
 

--------------------------------------------------------------------------------





ARTICLE VI.
COMMON STOCK SUBJECT TO PLAN

6.01
Common Stock Issued

Upon the issuance of shares of Common Stock pursuant to an Award, the Company
may deliver to the Participant (or the Participant’s broker if the Participant
so directs) shares of Common Stock from its authorized but unissued Common
Stock, treasury shares or reacquired shares, whether reacquired on the open
market or otherwise.

6.02
Aggregate Limit

The maximum aggregate number (the “Maximum Aggregate Number”) of shares of
Common Stock which may be subject to Awards under this Plan is [5,000,000]
shares of Common Stock.
The Maximum Aggregate Number of shares of Common Stock that may be subject to
Awards under the Plan may be subject to Options.
The Maximum Aggregate Number of shares of Common Stock that may be subject to
Awards under the Plan and the maximum number of shares of Common Stock that may
be subject to Options under the Plan shall, in each instance, be subject to
adjustment as provided in Article XVI, provided, however, that (i) substitute
Awards granted under Section 16.03 shall not reduce the Maximum Aggregate Number
of shares of Common Stock that may be subject to Awards under the Plan (to the
extent permitted by applicable stock exchange rules) and (ii) available shares
of stock under a stockholder-approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) also may be used for Awards
under the Plan and shall not reduce the Maximum Aggregate Number of shares of
Common Stock that may be subject to Awards under the Plan (subject to applicable
stock exchange requirements).

6.03
Share Counting

Except as set forth below, a share of Common Stock subject to any Award under
this Plan shall reduce the Maximum Aggregate Number of shares of Common Stock
available for Awards under this Plan, and the maximum number of shares of Common
Stock available for Options under this Plan, by one. Except as otherwise
provided herein, (i) any shares of Common Stock subject to an Award granted
under this Plan which terminates by expiration, forfeiture, cancellation or
otherwise, which is settled in cash in lieu of Common Stock or which is
exchanged, with the Committee’s permission, for Awards granted under this Plan
not involving shares of Common Stock, (ii) shares of Common Stock not issued or
delivered as a result of the net exercise or settlement of an outstanding Award
granted under this Plan, (iii) shares of Common Stock tendered to pay the
exercise or purchase price or withholding taxes relating to an outstanding Award
granted under this Plan, (iv) shares of Common Stock repurchased on the open
market with the proceeds of the exercise or purchase price of an Award granted
under this Plan, and (v) shares of Common Stock under a stock-settled SAR that
are not actually issued in connection with settlement of the stock‑settled SAR,
shall all again be available for Awards under the Plan.

ARTICLE VII.
OPTIONS

7.01
Grant

Subject to the eligibility provisions of Article V, the Committee will designate
each individual or entity to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such grant and that the Option
is a nonqualified stock option. An Option may be granted with or without a
Corresponding SAR.

7.02
Option Price

The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value of a share of Common Stock on the date the Option is
granted, subject to Sections 14.06 and 16.03 with respect to substitute Awards.


- 8 -
 

--------------------------------------------------------------------------------





7.03
Maximum Term of Option

The maximum time period in which an Option may be exercised shall be determined
by the Committee on the date of grant, except that no Option shall be
exercisable after the expiration of ten (10) years from the date such Option was
granted.

7.04
Exercise

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine. An
Option granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option could be exercised.
A partial exercise of an Option shall not affect the right to exercise the
Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option. The
exercise of an Option shall result in the termination of the Corresponding SAR
to the extent of the number of shares with respect to which the Option is
exercised.

7.05
Payment

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price shall be made in cash
or cash equivalent acceptable to the Committee. If the Agreement so provides,
the Committee, in its discretion and provided applicable law so permits, may
allow a Participant to pay all or part of the Option price (a) by surrendering
(actually or by attestation) shares of Common Stock to the Company that the
Participant already owns; (b) by a cashless exercise through a broker; (c) by
means of a “net exercise” procedure by the surrender of shares of Common Stock
to which the Participant is otherwise entitled under the Option; (d) by such
other medium of payment as the Committee, in its discretion, shall authorize; or
(e) by any combination of the aforementioned methods of payment. If shares of
Common Stock are used to pay all or part of the Option price, the sum of the
cash and cash equivalent and the Fair Market Value (determined as of the day
preceding the date of exercise) of the shares surrendered must not be less than
the Option price of the shares for which the Option is being exercised.

7.06
Stockholder Rights

No Participant shall have any rights as a stockholder with respect to shares
subject to his or her Option until the date of exercise of such Option and the
issuance of the shares of Common Stock.

ARTICLE VIII.
SARS

8.01
Grant

Subject to the eligibility provisions of Article V, the Committee will designate
each individual or entity to whom SARs are to be granted and will specify the
number of shares of Common Stock covered by such grant.

8.02
Maximum Term of SAR

The maximum term of a SAR shall be determined by the Committee on the date of
grant, except that no SAR shall have a term of more than ten (10) years from the
date such SAR was granted. No Corresponding SAR shall be exercisable or continue
in existence after the expiration of the Option to which the Corresponding SAR
relates.

8.03
Exercise

Subject to the provisions of this Plan and the applicable Agreement, a SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a SAR may be exercised only when the Fair Market Value of the
Common Stock that is subject to the exercise exceeds the Initial Value of the
SAR and a Corresponding SAR may be exercised only to the extent that the related
Option is exercisable. A SAR granted under this Plan may be exercised with
respect to any number of whole shares less than the full number for which the
SAR could be exercised. A partial exercise of a


- 9 -
 

--------------------------------------------------------------------------------




SAR shall not affect the right to exercise the SAR from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the SAR. The exercise of a Corresponding SAR shall
result in the termination of the related Option to the extent of the number of
shares with respect to which the SAR is exercised.

8.04
Settlement

The amount payable to the Participant by the Company as a result of the exercise
of a SAR shall be settled in cash, by the issuance of shares of Common Stock or
by a combination thereof, as the Committee, in its sole discretion, determines
and sets forth in the applicable Agreement. No fractional share will be
deliverable upon the exercise of a SAR but a cash payment will be made in lieu
thereof.

8.05
Stockholder Rights

No Participant shall, as a result of receiving a SAR, have any rights as a
stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.

ARTICLE IX.
RESTRICTED STOCK AWARDS

9.01
Award

Subject to the eligibility provisions of Article V, the Committee will designate
each individual or entity to whom a Restricted Stock Award is to be granted, and
will specify the number of shares of Common Stock covered by such grant and the
price, if any, to be paid for each share of Common Stock covered by the grant.

9.02
Payment

Unless the Agreement provides otherwise, if the Participant must pay for a
Restricted Stock Award, payment of the Award shall be made in cash or cash
equivalent acceptable to the Committee. If the Agreement so provides, the
Committee, in its discretion and provided applicable law so permits, may allow a
Participant to pay all or part of the purchase price (i) by surrendering
(actually or by attestation) shares of Common Stock to the Company the
Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months, (ii) by means of a “net exercise
procedure” by the surrender of shares of Common Stock to which the Participant
is otherwise entitled under the Restricted Stock Award, (iii) by such other
medium of payment as the Committee in its discretion shall authorize or (iv) by
any combination of the foregoing methods of payment. If Common Stock is used to
pay all or part of the purchase price, the sum of cash and cash equivalent and
other payments and the Fair Market Value (determined as of the day preceding the
date of purchase) of the Common Stock surrendered must not be less than the
purchase price of the Restricted Stock Award. A Participant’s rights in a
Restricted Stock Award may be subject to repurchase upon specified events as
determined by the Committee and set forth in the Agreement.

9.03
Vesting

The Committee, on the date of grant of the Restricted Stock Award, shall
prescribe that the Restricted Stock Award will become nonforfeitable and
transferable subject to such conditions as are set forth in the Agreement.
Notwithstanding any provision herein to the contrary, the Committee, in its sole
discretion, may grant Restricted Stock Awards that are nonforfeitable and
transferable immediately upon grant, including without limitation Restricted
Stock Awards granted in payment of earned performance awards or other incentive
compensation under the Plan or any other plans or compensatory arrangements of
the Company or any Affiliate. By way of example and not of limitation, the
Committee may prescribe that a Participant’s rights in a Restricted Stock Award
shall be forfeitable and nontransferable subject to (a) the attainment of
objectively determinable performance conditions based on the criteria described
in Article XV, (b) the Participant’s completion of a specified period of service
with the Company or an Affiliate, (c) the Participant’s death, Disability or
Retirement or (d) satisfaction of a combination of any of the foregoing factors.
A Restricted Stock Award can only become nonforfeitable and transferable during
the Participant’s lifetime in the hands of the Participant.


- 10 -
 

--------------------------------------------------------------------------------





9.04
Maximum Restriction Period

To the extent the Participant’s rights in a Restricted Stock Award are
forfeitable and nontransferable for a period of time, the Committee on the date
of grant shall determine the maximum period over which the rights may become
nonforfeitable and transferable, except that such period shall not exceed ten
(10) years from the date of grant.

9.05
Stockholder Rights

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Restricted Stock Award may be
forfeited and are nontransferable), a Participant will have all rights of a
stockholder with respect to a Restricted Stock Award, including the right to
receive dividends and vote the shares; provided, however, that during such
period (a) a Participant may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of shares granted pursuant to a Restricted Stock Award, (b)
the Company shall retain custody of any certificates evidencing shares granted
pursuant to a Restricted Stock Award and (c) the Participant will deliver to the
Company a stock power, endorsed in blank, with respect to each Restricted Stock
Award. In lieu of retaining custody of the certificates evidencing shares
granted pursuant to a Restricted Stock Award, the shares of Common Stock granted
pursuant to the Restricted Stock Award may, in the Committee’s discretion, be
held in escrow by the Company or recorded as outstanding by notation on the
stock records of the Company until the Participant’s interest in such shares of
Common Stock vest. Notwithstanding the preceding sentences, but subject to
Section 14.07 below, if and to the extent deemed necessary by the Committee,
dividends payable with respect to Restricted Stock Awards may accumulate
(without interest) and become payable in cash or in shares of Common Stock to
the Participant at the time, and only to the extent that, the portion of the
Restricted Stock Award to which the dividends relate has become transferable and
nonforfeitable. The limitations set forth in the preceding sentences shall not
apply after the shares granted under the Restricted Stock Award are transferable
and are no longer forfeitable.

ARTICLE X.
RESTRICTED STOCK UNITS

10.01
Grant

Subject to the eligibility provisions of Article V, the Committee will designate
each individual or entity to whom a grant of Restricted Stock Units is to be
made and will specify the number of shares covered by such grant.

10.02
Earning the Award

The Committee, on the date of grant of the Restricted Stock Units, shall
prescribe that the Restricted Stock Units will be earned and become payable
subject to such conditions as are set forth in the Agreement. Notwithstanding
any provision herein to the contrary, the Committee, in its sole discretion, may
grant Restricted Stock Units in payment of earned performance awards or other
incentive Compensation under the Plan or any other plans or Compensatory
arrangements of the Company or any Affiliate. By way of example and not of
limitation, the Committee may prescribe that the Restricted Stock Units will be
earned and become payable upon (a) the satisfaction of objectively determinable
performance conditions based on the criteria described in Article XV, (b) the
Participant’s completion of a specified period of service with the Company or an
Affiliate, (c) the Participant’s death, Disability or Retirement or (d)
satisfaction of a combination of any of the foregoing factors. Notwithstanding
any provision herein to the contrary, the Committee, in its sole discretion, may
grant Restricted Stock Units that are earned and payable immediately upon grant.

10.03
Maximum Restricted Stock Unit Award Period

The Committee, on the date of grant, shall determine the maximum period over
which Restricted Stock Units may be earned, except that such period shall not
exceed ten (10) years from the date of grant.

10.04
Payment

The amount payable to the Participant by the Company when an Award of Restricted
Stock Units is earned shall be settled by the issuance of one share of Common
Stock (or, as otherwise determined by the Committee and set forth in the
applicable Agreement, the equivalent Fair Market Value of one share of Common
Stock in cash) for each


- 11 -
 

--------------------------------------------------------------------------------




Restricted Stock Unit that is earned. A fractional share of Common Stock shall
not be deliverable when an Award of Restricted Stock Units is earned, but a cash
payment will be made in lieu thereof.

10.05
Stockholder Rights

No Participant shall, as a result of receiving a grant of Restricted Stock
Units, have any rights as a stockholder until and then only to the extent that
the Restricted Stock Units are earned and settled in shares of Common Stock, nor
shall any participant receive Dividend Equivalents solely as a result of
receiving a grant of Restricted Stock Units. However, notwithstanding the
foregoing, the Committee, in its sole discretion, may grant Dividend Equivalents
in the Agreement in connection with a grant of Restricted Stock Units. By way of
example and not limitation, such Dividend Equivalents may provide that, for so
long as the Participant holds any Restricted Stock Units, if the Company pays
any cash dividends on its Common Stock, then (a) the Company may pay the
Participant in cash for each outstanding Restricted Stock Unit covered by the
Agreement as of the record date of such dividend, less any required
withholdings, the per share amount of such dividend or (b) the number of
outstanding Restricted Stock Units covered by the Agreement may be increased by
the number of Restricted Stock Units, rounded down to the nearest whole number,
equal to (i) the product of the number of the Participant’s outstanding
Restricted Stock Units as of the record date for such dividend multiplied by the
per share amount of the dividend divided by (ii) the Fair Market Value of a
share of Common Stock on the payment date of such dividend. In the event
additional Restricted Stock Units are awarded, such Restricted Stock Units shall
be subject to the same terms and conditions set forth in the Plan and the
Agreement as the outstanding Restricted Stock Units with respect to which they
were granted. Notwithstanding the preceding sentences, but subject to Section
14.07 below, if and to the extent deemed necessary to the Committee, Dividend
Equivalents payable with respect to Restricted Stock Units may accumulate
(without interest) and become payable to the Participant at the time, and only
to the extent that, the portion of the Restricted Stock Units to which the
Dividend Equivalents relate has become earned and payable. The limitations set
forth in the preceding sentences shall not apply after the Restricted Stock
Units become earned and payable and shares are issued thereunder.

ARTICLE XI.
INCENTIVE AWARDS

11.01
Grant

Subject to the eligibility provisions of Article V, the Committee will designate
each individual or entity to whom Incentive Awards are to be granted. All
Incentive Awards shall be determined exclusively by the Committee under the
procedures established by the Committee.

11.02
Earning the Award

Subject to the Plan, the Committee, on the date of grant of an Incentive Award,
shall specify in the applicable Agreement the terms and conditions which govern
the grant, including, without limitation, whether the Participant to be entitled
to payment must be providing services to the Company or an Affiliate at the time
the Incentive Award is to be paid. By way of example and not of limitation, the
Committee may prescribe that the Incentive Award shall be earned and payable
upon (a) the satisfaction of objectively determinable performance conditions
based on the criteria described in Article XV, (b) the Participant’s completion
of a specified period of service with the Company or an Affiliate, (c) the
Participant’s death, Disability or Retirement or (d) satisfaction of a
combination of any of the foregoing factors.

11.03
Maximum Incentive Award Period

The Committee, at the time an Incentive Award is made, shall determine the
maximum period over which the Incentive Award may be earned, except that such
period shall not exceed ten (10) years from the date of grant.

11.04
Payment

The amount payable to the Participant by the Company when an Incentive Award is
earned may be settled in cash, by the issuance of shares of Common Stock or by a
combination thereof, as the Committee, in its sole discretion,


- 12 -
 

--------------------------------------------------------------------------------




determines and sets forth in the applicable Agreement. A fractional share of
Common Stock shall not be deliverable when an Incentive Award is earned, but a
cash payment will be made in lieu thereof.

11.05
Stockholder Rights

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or any Affiliate on account of such
Incentive Award, unless and then only to the extent that the Incentive Award is
earned and settled in shares of Common Stock.

ARTICLE XII.
OTHER STOCK-BASED AWARDS

12.01
Other Stock-Based Awards

The Committee is authorized, subject to limitations under applicable law, to
grant to a Participant such other Awards that may be denominated or payable in,
valued in whole or in part by reference to or otherwise based on shares of
Common Stock, including, without limitation, convertible or exchangeable
securities, and other rights convertible or exchangeable into shares of Common
Stock or the cash value of shares of Common Stock. The Committee shall determine
the terms and conditions of any such Other Stock-Based Awards. Unless the
Committee or the Agreement provides otherwise, Other Stock-Based Awards shall be
vested, exercisable or earned and payable upon the date of grant. Common Stock
delivered pursuant to an Other Stock-Based Award in the nature of purchase
rights (“Purchase Right Award”) shall be purchased for such consideration not
less than the Fair Market Value of the shares of Common Stock as of the date the
Other Stock-Based Award is granted (subject to Sections 14.06 and 16.03 with
respect to substitute Awards), and may be paid for at such times, by such
methods, and in such forms, including, without limitation, cash, shares of
Common Stock, other Awards, notes or other property, as the Committee shall
determine. The maximum time period in which an Other Stock-Based Award in the
nature of purchase rights may be exercised shall be determined by the Committee
on the date of grant, except that no Other Stock-Based Award in the nature of
purchase rights shall be exercisable after the expiration of ten (10) years from
the date such Other Stock-Based Award was granted.

12.02
Bonus Stock and Awards in Lieu of Other Obligations

The Committee also is authorized (i) to grant to a Participant shares of Common
Stock as a bonus, (ii) to grant shares of Common Stock or other Awards in lieu
of other obligations of the Company or any Affiliate to pay cash or to deliver
other property under this Plan or under any other plans or compensatory
arrangements of the Company or any Affiliate, (iii) to use available shares of
Common Stock as the form of payment for compensation, grants or rights earned or
due under any other compensation plans or arrangements of the Company or an
Affiliate, and (iv) subject to Section 19.13 below, to grant as alternatives to
or replacements of Awards granted or outstanding under the Plan or any other
plan or arrangement of the Company or any Affiliate, subject to such terms as
shall be determined by the Committee and the overall limitation on the number of
shares of Common Stock that may be issued under the Plan. Notwithstanding any
other provision hereof, shares of Common Stock or other securities delivered to
a Participant pursuant to a purchase right granted under this Plan shall be
purchased for consideration, the Fair Market Value of which shall not be less
than the Fair Market Value of such shares of Common Stock or other securities as
of the date such purchase right is granted.

ARTICLE XIII.
DIVIDEND EQUIVALENTS AND CASH AWARDS

13.01
Dividend Equivalents

The Committee is authorized to grant Dividend Equivalents to a Participant which
may be awarded on a free-standing basis or in connection with another Award.
Subject to Section 14.07 below, the Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional shares of Common Stock, other Awards or other
investment vehicles, subject to restrictions on transferability, risk of
forfeiture and such other terms as the Committee may specify and set forth in
the applicable Agreement. Notwithstanding the foregoing, no Dividend Equivalents
may be awarded in connection with an Option, SAR or Other Stock-Based Award in
the nature of purchase rights.


- 13 -
 

--------------------------------------------------------------------------------





13.02
Cash Awards

The Committee is authorized to grant to a Participant Cash Awards. The Committee
shall determine the terms and conditions of any such Cash Awards. Cash Awards
may be granted as an element of or a supplement to any other Award under the
Plan or as a stand-alone Cash Award. The Committee, on the date of grant of Cash
Awards, may prescribe that the Cash Awards will be earned and become payable
subject to such conditions as are set forth in the Agreement. By way of example
and not of limitation, the Committee may prescribe that Cash Awards will be
earned and become payable upon (a) the satisfaction of objectively determinable
performance conditions based on the criteria described in Article XV, (b) the
Participant’s completion of a specified period of service with the Company or an
Affiliate, (c) the Participant’s death, Disability or Retirement or
(d) satisfaction of a combination of any of the foregoing factors.
Notwithstanding any provision herein to the contrary, the Committee, in its sole
discretion, may grant Cash Awards in payment of earned performance awards and
other incentive compensation payable under the Plan or any other plans or
compensatory arrangements of the Company or any Affiliate. Unless the Committee
or the Agreement provides otherwise, Cash Awards shall be vested and payable
upon the date of grant.

ARTICLE XIV.
TERMS APPLICABLE TO ALL AWARDS

14.01
Written Agreement

Each Award shall be evidenced by a written or electronic Agreement (including
any amendment or supplement thereto) between the Company and the Participant
specifying the terms and conditions of the Award granted to such Participant.
Each Agreement should specify whether the Award is intended to be a Non-409A
Award or a 409A Award.

14.02
Nontransferability

Except as provided in Section 14.03 below, each Award granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution or pursuant to the terms of a valid qualified domestic relations
order. In the event of any transfer of an Option or Corresponding SAR (by the
Participant or his transferee), the Option and Corresponding SAR that relates to
such Option must be transferred to the same Person or Persons or entity or
entities. Except as provided in Section 14.03 below, during the lifetime of the
Participant to whom the Option or SAR is granted, the Option or SAR may be
exercised only by the Participant. No right or interest of a Participant in any
Award shall be liable for, or subject to, any lien, obligation, or liability of
such Participant or his transferee.

14.03
Transferable Awards

Section 14.02 to the contrary notwithstanding, if the Agreement so provides, an
Award may be transferred by a Participant to immediate family members or trusts
or other entities on behalf of the Participant and/or immediate family members
or for charitable donations. Any such transfer will be permitted only if (a) the
Participant does not receive any consideration for the transfer and (b) the
Committee expressly approves the transfer. The holder of the Award transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the Award during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Award except by
will or the laws of descent and distribution. Unless transferred as provided in
Section 9.05, a Restricted Stock Award may not be transferred prior to becoming
non-forfeitable and transferable.

14.04
Participant Status

If the terms of any Award provide that it may be exercised or paid only during
continued service or within a specified period of time after termination of
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service. For
purposes of the Plan, employment and continued service shall be deemed to exist
between the Participant and the Company and/or an Affiliate if, at the time of
the determination, the Participant is a director, officer, employee, consultant
or advisor of the Company or an Affiliate. A Participant on military leave, sick
leave or other bona fide leave of absence shall continue to be considered an
employee for purposes of the Plan during such leave if the period of leave does
not exceed three (3) months, or, if longer, so long as the


- 14 -
 

--------------------------------------------------------------------------------




individual’s right to re-employment with the Company or any of its Affiliates is
guaranteed either by statute or by contract. If the period of leave exceeds
three (3) months, and the individual’s right to re-employment is not guaranteed
by statute or by contract, the employment shall be deemed to be terminated on
the first day after the end of such three (3) month period. Except as may
otherwise be expressly provided in an Agreement, Awards granted to a director,
officer, consultant or advisor shall not be affected by any change in the status
of the Participant so long as the Participant continues to be a director,
officer, employee, consultant or advisor to the Company or any of its Affiliates
(regardless of having changed from one to the other or having been transferred
from one entity to another). The Participant’s continued service shall not be
considered interrupted in the event the Committee, in its discretion, and as
specified at or prior to such occurrence, determines there is no interruption in
the case of a spin-off, sale or disposition of the recipient of the
Participant’s services from the Company or an Affiliate, except that if the
Committee does not otherwise specify such at or such prior to such occurrence,
the Participant will be deemed to have a termination of continuous service to
the extent the Affiliate to which the Participant provides services is no longer
the Company or an entity that qualifies as an Affiliate. The foregoing
provisions apply to a 409A Award only to the extent Section 409A of the Code
does not otherwise treat the Participant as continuing in service or as having a
separation from service at an earlier time.

14.05
Change in Control

Notwithstanding any provision of any Agreement, in the event of a Change in
Control, the Committee in its discretion may (i) declare that some or all
outstanding Options, SARs and Other Stock-Based Awards in the nature of purchase
rights previously granted under the Plan, whether or not then exercisable, shall
terminate on the Control Change Date without any payment to the holder of the
Options, SARs and Other Stock-Based Awards in the nature of purchase rights,
provided the Committee gives prior written notice to the holders of such
termination and gives such holders the right to exercise their outstanding
Options, SARs and Other Stock-Based Awards in the nature of purchase rights for
at least seven (7) days before such date to the extent then exercisable (or to
the extent such Options, SARs or Other Stock-Based Awards in the nature of
purchase rights would have become exercisable as of the Control Change Date),
(ii) terminate on the Control Change Date outstanding Restricted Stock Awards,
Restricted Stock Units, Incentive Awards, Other Stock-Based Awards not in the
nature of purchase rights and Dividend Equivalents previously granted under the
Plan that are not then nonforfeitable and transferable or earned and payable
(and that will not become nonforfeitable and transferable or earned and payable
as of the Control Change Date) without any payment to the holder of the
Restricted Stock Award, Restricted Stock Units, Incentive Awards, Other
Stock-Based Awards not in the nature of purchase rights and Dividend
Equivalents, other than the return, if any, of the purchase price of any such
Awards, (iii) terminate on the Control Change Date some or all outstanding
Options, SARs and Other Stock-Based Awards in the nature of purchase rights
previously granted under the Plan, whether or not then exercisable, in
consideration of payment to the holder of the Options, SARs and Other
Stock-Based Awards in the nature of purchase rights, with respect to each share
of Common Stock for which the Options, SARs and Other Stock-Based Awards in the
nature of purchase rights are then exercisable (or that will become exercisable
as of the Control Change Date), of the excess, if any, of the Fair Market Value
on such date of the Common Stock subject to such portion of the Options, SARs
and Other Stock-Based Awards in the nature of purchase rights over the purchase
price or Initial Value, as applicable (provided that any portion of such
Options, SARs and Other Stock-Based Awards in the nature of purchase rights that
are not then exercisable and will not become exercisable on the Control Change
Date, and Options, SARs and Other Stock-Based Awards in the nature of purchase
rights with respect to which the Fair Market Value of the Common Stock subject
to the Options, SARs and Other Stock-Based Awards in the nature of purchase
rights does not exceed the purchase price or Initial Value, as applicable, shall
be cancelled without any payment therefor), (iv) terminate on the Control Change
Date outstanding Restricted Stock Awards, Restricted Stock Units, Incentive
Awards, Other Stock-Based Awards not in the nature of purchase rights and
Divided Equivalents previously granted under the Plan that will become
nonforfeitable and transferable or earned and payable as of the Control Change
Date (or that previously became nonforfeitable and transferable or earned and
payable but have not yet been settled as of the Control Change Date) in exchange
for a payment equal to the excess of the Fair Market Value of the shares of
Common Stock subject to such Awards, or the amount of cash payable under the
Awards, over any unpaid purchase price, if any, for such Awards (provided that
any portion of such Awards that are not then nonforfeitable and transferable or
earned and payable as of the Control Change Date (and that will not become
nonforfeitable and transferable or earned and payable as of the Control Change
Date) shall be cancelled without any payment therefor), or (v) take such other
actions as the Committee determines to be reasonable under the circumstances to
permit the Participant to realize the value of the outstanding


- 15 -
 

--------------------------------------------------------------------------------




Awards (which Fair Market Value for purposes of Awards that are not then
exercisable, nonforfeitable and transferable or earned and payable as of the
Control Change Date (and that will not become exercisable, nonforfeitable and
transferable or earned and payable as of the Control Change Date) or with
respect to which the Fair Market Value of the Common Stock subject to the Awards
does not exceed the purchase price or Initial Value, as applicable, shall be
deemed to be zero). The payments described above may be made in any manner the
Committee determines, including in cash, stock or other property. The Committee
may take the actions described above with respect to Awards that are not then
exercisable, nonforfeitable and transferable or earned and payable or with
respect to which the Fair Market Value of the Common Stock subject to the Awards
does not exceed the purchase price or Initial Value, as applicable, whether or
not the Participant will receive any payments therefor. The Committee in its
discretion may take any of the actions described in this Section 14.05
contingent on consummation of the Change in Control and with respect to some or
all outstanding Awards, whether or not then exercisable, nonforfeitable and
transferable or earned and payable or on an Award-by-Award basis, which actions
need not be uniform with respect to all outstanding Awards or Participants.
However, outstanding Awards shall not be terminated to the extent that written
provision is made for their continuance, assumption or substitution by the
Company or a successor or its parent or subsidiary in connection with the Change
in Control except as otherwise provided in the applicable Agreement.

14.06
Stand-Alone, Additional, Tandem and Substitute Awards

Subject to Section 19.13 below, Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution or exchange for, any other Award or any Award
granted under another plan of the Company or any Affiliate or any entity
acquired by the Company or any Affiliate or any other right of a Participant to
receive payment from the Company or any Affiliate; provided, however, that a
409A Award may not be granted in tandem with a Non-409A Award. Awards granted in
addition to or in tandem with another Award or Awards may be granted either at
the same time as or at a different time from the grant of such other Award or
Awards. Subject to applicable law and the restrictions on 409A Awards and
repricings in Section 19.13 below, the Committee may determine that, in granting
a new Award, the in-the-money value or Fair Market Value of any surrendered
Award or Awards or the value of any other right to payment surrendered by the
Participant may be applied, or otherwise taken into account with respect, to any
other new Award or Awards.

14.07
Form and Timing of Payment; Deferrals

Subject to the terms of the Plan and any applicable Agreement, payments to be
made by the Company or an Affiliate upon the exercise of an Option, SAR or Other
Stock-Based Award in the nature of purchase rights or settlement of any other
Award may be made in such form as the Committee may determine and set forth in
the applicable Agreement, including, without limitation, cash, shares of Common
Stock, other Awards or other property and may be made in a single payment or
transfer, in installments or on a deferred basis. The settlement of an Award may
be accelerated, and cash paid in lieu of shares of Common Stock in connection
with such settlement, in the discretion of the Committee or upon the occurrence
of one or more specified events set forth in the applicable Agreement (and to
the extent permitted by the Plan and Section 409A of the Code). Subject to the
Plan, installment or deferred payments may be required by the Committee or
permitted at the election of the Participant on the terms and conditions
established by the Committee. Payments may include, without limitation,
provisions for the payment or crediting of reasonable interest on installments
or deferred payments or the grant or crediting of Dividend Equivalents or other
amounts in respect of installment or deferred payments denominated in shares of
Common Stock. In the case of any 409A Award that is vested and no longer subject
to a substantial risk of forfeiture (within the meaning of Sections 83 and 409A
of the Code), such Award may be distributed to the Participant, upon application
of the Participant to the Committee, if the Participant has an unforeseeable
emergency within the meaning of Section 409A of the Code, if determined by the
Committee and set forth in the applicable Agreement. Notwithstanding any other
provision of the Plan, however, no dividends payable with respect to an Award or
Dividend Equivalents may be paid in connection with any Awards or Dividend
Equivalents that are to become nonforfeitable and transferable or earned and
payable based upon performance conditions unless and until the performance
conditions are satisfied, and, if determined by the Committee and set forth in
the applicable Agreement, any such dividends and Dividend Equivalents will
accumulate (without interest) and become payable to the Participant at the time,
and only to the extent that, the applicable Awards or Dividend Equivalents have
become non-forfeitable and transferable or earned and payable upon satisfaction
of the relevant performance conditions.


- 16 -
 

--------------------------------------------------------------------------------





14.08
Time and Method of Exercise

The Committee shall determine and set forth in the Agreement the time or times
at which Awards granted under the Plan may be exercised or settled in whole or
in part and shall set forth in the Agreement the rules regarding the exercise,
settlement and/or termination of Awards upon the Participant’s death,
Disability, termination of service or ceasing to be a director. Unless the
Agreement provides otherwise, an Award may be exercised by delivering notice to
the Company’s principal office, to the attention of its Secretary (or the
Secretary’s designee) no less than one (1) business day in advance of the
effective date of the proposed exercise. Such notice shall be accompanied by the
applicable Agreement, shall specify the number of shares of Common Stock with
respect to which the Award is being exercised and the effective date of the
proposed exercise and shall be signed by the Participant or other person then
having the right to exercise the Award. Such notice may be withdrawn at any time
prior to the close of business on the business day immediately preceding the
effective date of the proposed exercise. Unless the Committee otherwise permits
through the applicable Agreement or otherwise, no partial exercise of an Award
shall be for an aggregate exercise or purchase price or a base value of less
than One Thousand Dollars ($1,000). Notwithstanding any other provision of the
Plan, however, if an Award is to become exercisable, nonforfeitable and
transferable or earned and payable on the completion of a specified period of
service with the Company or any Affiliate, without the achievement of any
performance conditions being required, and the Award is not being granted in
lieu of any other cash compensation the Participant is to receive that would be
payable over a shorter period of time, then unless the applicable Agreement
provides otherwise, the Award shall become exercisable, non-forfeitable and
transferable or earned and payable with respect to twenty-five percent (25%) of
the underlying shares of Common Stock (or any amounts payable thereunder for
Awards denoted in dollars) on each of the first, second, third and fourth
anniversaries of the date of grant (subject to acceleration of vesting, to the
extent permitted by the Plan and the Committee, in the event of a Change in
Control or the Participant’s death, Disability, Retirement or involuntary
termination of service (including a voluntary termination of service for good
reason). Notwithstanding any provision of the Plan providing for the maximum
term of an Award, in the event any Award would expire prior to exercise, vesting
or settlement because trading in shares of Common Stock is prohibited by law or
by any insider trading policy of the Company, the term of the Award shall
automatically be extended until thirty (30) days after the expiration of any
such prohibitions to permit the Participant to realize the value of the Award,
provided such extension with respect to the applicable Award (i) is permitted by
law, (ii) does not result in a violation of Section 409A with respect to the
Award, and (iii) does not otherwise adversely impact the tax consequences of the
Award. An Agreement may provide that the Award will be automatically, and
without any action by the Participant, deemed exercised, by means of a “net
exercise” procedure, immediately prior to the expiration of the Award if the
then Fair Market Value of the underlying shares of Common Stock at that time
exceeds the exercise or purchase price or base value of the Award, in order to
permit the Participant to realize the value of the Award. With respect to an
Option and its Corresponding SAR, the Agreement may provide which Award will be
deemed exercised. If the Agreement does not so provide, the Option shall be
deemed exercised and the Corresponding SAR shall expire unexercised.

14.09
Effect of Termination Date on Options, SARs and Other Stock-Based Awards in the
Nature of Purchase Rights

(a)    If a Participant incurs a Termination Date due to death or Disability,
any unexercised Option, SAR or Other Stock-Based Award in the nature of purchase
rights granted to the Participant may thereafter be exercised by the Participant
(or, where appropriate, a transferee of the Participant), to the extent then
exercisable, (i) for a period of twelve (12) months after the Termination Date
or (ii) until the expiration of the stated term of the Option, SAR or Other
Stock-Based Award in the nature of purchase rights, whichever period is shorter,
unless specifically provided otherwise in the applicable Agreement (in which
case the terms of the Agreement shall control). Any portion of the Option, SAR
or Other Stock-Based Award in the nature of purchase rights that remains
unexercised after the expiration of such period, regardless of whether such
portion of the Option, SAR or Other Stock-Based Award in the nature of purchase
rights is vested or unvested, shall terminate and be forfeited with no further
compensation due to the Participant.
(b)    If a Participant incurs a Termination Date due to Retirement, any
unexercised Option, SAR or Other Stock-Based Award in the nature of purchase
rights granted to the Participant may thereafter be exercised by the Participant
(or, where appropriate, a transferee of the Participant), to the extent then
exercisable, (i) for a period of twelve (12) months after the Termination Date
or (ii) until the expiration of the stated term of the Option, SAR or Other


- 17 -
 

--------------------------------------------------------------------------------




Stock-Based Award in the nature of purchase rights, whichever period is shorter,
unless specifically provided otherwise in the applicable Agreement (in which
case the terms of the Agreement shall control). Any portion of the Option, SAR
or Other Stock-Based Award in the nature of purchase rights that remains
unexercised after the expiration of such period described above, regardless of
whether such portion of the Option, SAR or Other Stock‑Based Award in the nature
of purchase rights is vested or unvested, shall terminate and be forfeited with
no further compensation due to the Participant.
(c)    If a Participant incurs a Termination Date, other than on death,
Disability or Retirement, as a result of termination of service by the Company
and its Affiliates involuntarily and without Cause, any unexercised Option, SAR
or Other Stock-Based Award in the nature of purchase rights granted to the
Participant may thereafter be exercised by the Participant (or, where
appropriate, a transferee of the Participant), to the extent then exercisable
(i) for a period of ninety (90) days after the Termination Date or (ii) until
the expiration of the stated term of the Option, SAR or Other Stock-Based Award
in the nature of purchase rights, whichever period is shorter, unless
specifically provided otherwise in the applicable Agreement (in which case the
terms of the Agreement shall control). Any portion of the Option, SAR or Other
Stock-Based Award in the nature of purchase rights that remains unexercised at
the expiration of such period described above, regardless of whether such
portion of the Option, SAR or Other Stock-Based Award in the nature of purchase
rights is vested or unvested, shall terminate and be forfeited with no further
compensation due to the Participant.
(d)    If a Participant incurs a Termination Date for any reason, other than
death, Disability or Retirement, other than as the result of termination of
service by the Company and its Affiliates involuntarily and without Cause, and
other than as the result of termination of service by the Company and its
Affiliates involuntarily and with Cause, any unexercised Option, SAR or Other
Stock-Based Award in the nature of purchase rights granted to the Participant
may thereafter be exercised by the Participant (or, where appropriate, a
transferee of the Participant), to the extent exercisable as of the Termination
Date, (i) for a period of ninety (90) days after the Termination Date, or (ii)
until the expiration of the stated term of the Option, SAR or Other Stock-Based
Award in the nature of purchase rights, whichever period is shorter, unless
specifically provided otherwise in the applicable Agreement (in which case the
terms of the Agreement shall control). Any portion of the Option, SAR or Other
Stock-Based Award in the nature of purchase rights that remains unexercised
after the expiration of such period, regardless of whether such portion of the
Option, SAR or Other Stock-Based Award in the nature of purchase rights is
vested or unvested, shall terminate and be forfeited with no further
compensation due to the Participant.

14.10
Non U. S. Participants

The Committee may grant Awards to Participants located outside of the United
States of America. Notwithstanding any other provision of the Plan (other than
the limitations of Section 6.02 and Section 19.13) the terms of such Awards
shall be as the Committee, in its sole discretion, determines as appropriate and
permitted under the law that applies to any Award granted to Participants
located outside of the United States of America.

ARTICLE XV.
PERFORMANCE-BASED COMPENSATION

15.01
Performance Conditions

In accordance with the Plan, the Committee may prescribe that Awards will become
exercisable, nonforfeitable and transferable, and earned and payable, based on
performance conditions established by the Committee. An Award may become
exercisable, nonforfeitable and transferable or earned and payable contingent on
the Participant’s continued service, and/or service at the time the Award
becomes exercisable, nonforfeitable and transferable or earned and payable, in
addition to the performance conditions described above. The Committee shall have
the sole discretion to select one or more periods of time over which the
attainment of one or more of the foregoing performance conditions will be
measured for the purpose of determining a Participant’s right to, and the
settlement of, an Award that will become exercisable, nonforfeitable and
transferable or earned and payable based on performance conditions.


- 18 -
 

--------------------------------------------------------------------------------





15.02
Establishing the Amount of the Award

The amount of the Award that will become exercisable, nonforfeitable and
transferable or earned and payable if the performance conditions are obtained
(or an objective formula for, or method of, computing such amount) also must be
established at the time set forth in Section 15.01 above. Notwithstanding the
preceding sentence, the Committee may, in its sole discretion, reduce the amount
of the Award that will become exercisable, nonforfeitable and transferable or
earned and payable, as applicable, if the Committee determines that such
reduction is appropriate under the facts and circumstances. In no event shall
the Committee have the discretion to increase the amount of the Award that will
become exercisable, nonforfeitable and transferable or earned and payable.

15.03
Earning the Award

If the Committee, on the date of grant, prescribes that an Award shall become
exercisable, nonforfeitable and transferable or earned and payable only upon the
attainment of one or more performance conditions, the Award shall become
exercisable, nonforfeitable and transferable or earned and payable only to the
extent that the Committee certifies that such conditions have been achieved.

ARTICLE XVI.
ADJUSTMENT UPON CHANGE IN COMMON STOCK

16.01
General Adjustments

The maximum number of shares of Common Stock that may be issued pursuant to
Awards and the terms of outstanding Awards shall be adjusted as the Committee
shall determine to be equitably required in the event (a) there occurs a
reorganization, recapitalization, stock split, spin-off, split-off, stock
dividend, issuance of stock rights, combination of shares, merger, consolidation
or distribution (stock or cash) to stockholders other than an ordinary cash
dividend; (b) the Company engages in a transaction Code Section 424 describes;
or (c) there occurs any other transaction or event which, in the judgment of the
Board, necessitates such action. In that respect, the Committee shall make such
adjustments as are necessary in the number or kind of shares of Common Stock or
securities which are subject to the Award, the exercise price or Initial Value
of the Award and such other adjustments as are appropriate in the discretion of
the Committee. Such adjustments may provide for the elimination of fractional
shares that might otherwise be subject to Awards without any payment therefor.
Notwithstanding the foregoing, the conversion of one or more outstanding shares
of preferred stock or convertible debentures that the Company may issue from
time to time into Common Stock shall not in and of itself require any adjustment
under this Article XVI. In addition, the Committee may make such other
adjustments to the terms of any Awards to the extent equitable and necessary to
prevent an enlargement or dilution of the Participant’s rights thereunder as a
result of any such event or similar transaction. Any determination made under
this Article XVI by the Committee shall be final and conclusive.

16.02
No Adjustments

The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares that
may be issued pursuant to Awards.

16.03
Substitute Awards

The Committee may grant Awards in substitution for Options, SARs, restricted
stock, Restricted Stock Units, Incentive Awards or similar Awards held by an
individual who becomes an employee of the Company or an Affiliate in connection
with a transaction described in the first paragraph of Section 16.01.
Notwithstanding any provision of the Plan (other than the limitation of Section
6.02), the terms of such substituted Awards shall be as the Committee, in its
discretion, determines is appropriate.


- 19 -
 

--------------------------------------------------------------------------------





16.04
Limitation on Adjustments

Notwithstanding the foregoing, no adjustment hereunder shall be authorized or
made if and to the extent the existence of such authority or action (a) would
cause a Non-409A Award to be subject to Section 409A of the Code, (b) would
violate Code Section 409A for a 409A Award, or (c) would adversely affect any
exemption under Rule 16b-3 of the Exchange Act, unless the Committee determines
that such adjustment is necessary and specifically acknowledges that the
adjustment will be made notwithstanding any such result.

ARTICLE XVII.
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

17.01
Compliance

No Option or SAR shall be exercisable, no Restricted Stock Award, Restricted
Stock Unit, Incentive Award, Other Stock-Based Award, Dividend Equivalents or
Cash Awards shall be granted or settled, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any stock certificate evidencing shares of
Common Stock issued pursuant to an Award may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations and to reflect any other restrictions applicable to such
shares as the Committee otherwise deems appropriate. No Option or SAR shall be
exercisable, no Restricted Stock Award, Restricted Stock Unit, Incentive Award,
Other Stock-Based Award, Dividend Equivalents or Cash Awards shall be granted or
settled, no shares of Common Stock shall be issued, no certificate for shares of
Common Stock shall be delivered and no payment shall be made under this Plan
until the Company has obtained such consent or approval as the Committee may
deem advisable from regulatory bodies having jurisdiction over such matters.

17.02
Postponement of Exercise or Payment

The Committee may postpone any grant, exercise, vesting or payment of an Award
for such time as the Committee in its sole discretion may deem necessary in
order to permit the Company (i) to effect, amend or maintain any necessary
registration of the Plan or the shares of Common Stock issuable pursuant to the
Award under the securities laws; (ii) to take any action in order to (A) list
such shares of Common Stock or other shares of stock of the Company on a stock
exchange if shares of Common Stock or other shares of stock of the Company are
not then listed on such exchange or (B) comply with restrictions or regulations
incident to the maintenance of a public market for its shares of Common Stock or
other shares of stock of the Company, including any rules or regulations of any
stock exchange on which the shares of Common Stock or other shares of stock of
the Company are listed; (iii) to determine that such shares of Common Stock in
the Plan are exempt from such registration or that no action of the kind
referred to in (ii)(B) above needs to be taken; (iv) to comply with any other
applicable law, including without limitation, securities laws; (v) to comply
with any legal or contractual requirements during any such time the Company or
any Affiliate is prohibited from doing any of such acts under applicable law,
including without limitation, during the course of an investigation of the
Company or any Affiliate, or under any contract, loan agreement or covenant or
other agreement to which the Company or any Affiliate is a party or (vi) to
otherwise comply with any prohibition on such acts or payments during any
applicable blackout period; and the Company shall not be obligated by virtue of
any terms and conditions of any Agreement or any provision of the Plan to
recognize the grant, exercise, vesting or payment of an Award or to grant, sell
or issue shares of Common Stock or make any such payments in violation of the
securities laws or the laws of any government having jurisdiction thereof or any
of the provisions hereof. Any such postponement shall not extend the term of the
Award and neither the Company nor its directors and officers nor the Committee
shall have any obligation or liability to any Participant or to any other person
with respect to shares of Common Stock or payments as to which the Award shall
lapse because of such postponement.


- 20 -
 

--------------------------------------------------------------------------------





17.03
Forfeiture or Reimbursement

A Participant shall be required to forfeit any and all rights under Awards or to
reimburse the Company for any payment under any Award (with interest as
necessary to avoid imputed interest or original issue discount under the Code or
as otherwise required by applicable law) to the extent applicable law or any
applicable claw-back or recoupment policy of the Company or any of its
Affiliates requires such forfeiture or reimbursement.

ARTICLE XVIII.
LIMITATION ON BENEFITS
Despite any other provisions of this Plan to the contrary, if the receipt of any
payments or benefits under this Plan would subject a Participant to tax under
Code Section 4999, the Committee may determine whether some amount of payments
or benefits would meet the definition of a “Reduced Amount.” If the Committee
determines that there is a Reduced Amount, the total payments or benefits to the
Participant under all Awards must be reduced to such Reduced Amount, but not
below zero. It is the intention of the Company and the Participant to reduce the
payments under this Plan only if the aggregate Net After Tax Receipts to the
Participant would thereby be increased. If the Committee determines that the
benefits and payments must be reduced to the Reduced Amount, the Company must
promptly notify the Participant of that determination, with a copy of the
detailed calculations by the Committee. All determinations of the Committee
under this Article XVIII are final, conclusive and binding upon the Company and
the Participant. As result of the uncertainty in the application of Code Section
4999 at the time of the initial determination by the Committee under this
Article XVIII, however, it is possible that amounts will have been paid under
the Plan to or for the benefit of a Participant which should not have been so
paid (“Overpayment”) or that additional amounts which will not have been paid
under the Plan to or for the benefit of a Participant could have been so paid
(“Underpayment”), in each case consistent with the calculation of the Reduced
Amount. If the Committee, based either upon the assertion of a deficiency by the
Internal Revenue Service against the Company or the Participant, which the
Committee believes has a high probability of success, or controlling precedent
or other substantial authority, determines that an Overpayment has been made,
any such Overpayment must be treated for all purposes as a loan, to the extent
permitted by applicable law, which the Participant must repay to the Company
together with interest at the applicable federal rate under Code Section
7872(f)(2); provided, however, that no such loan may be deemed to have been made
and no amount shall be payable by the Participant to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Participant is subject to tax under Code Sections 1, 3101 or 4999 or
generate a refund of such taxes. If the Committee, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, the Committee must promptly notify the Company of the amount of the
Underpayment, which then shall be paid promptly to the Participant but no later
than the end of the Participant’s taxable year next following the Participant’s
taxable year in which the determination is made that the Underpayment has
occurred. For purposes of this Section, (a) “Net After Tax Receipt” means the
Present Value of a payment under this Plan net of all taxes imposed on
Participant with respect thereto under Code Sections 1, 3101 and 4999,
determined by applying the highest marginal rate under Code Section 1 which
applies to the Participant’s taxable income for the applicable taxable year; (b)
“Present Value” means the value determined in accordance with Code Section
280G(d)(4); and (c) “Reduced Amount” means the smallest aggregate amount of all
payments and benefits under this Plan which (i) is less than the sum of all
payments and benefits under this Plan and (ii) results in aggregate Net After
Tax Receipts which are equal to or greater than the Net After Tax Receipts which
would result if the aggregate payments and benefits under this Plan were any
other amount less than the sum of all payments and benefits to be made under
this Plan.

ARTICLE XIX.
GENERAL PROVISIONS

19.01
Effect on Service

Neither the adoption of this Plan, its operation nor any documents describing or
referring to this Plan (or any part thereof), shall confer upon any individual
or entity any right to continue in the service of the Company or an Affiliate or
in any way affect any right and power of the Company or an Affiliate to
terminate the service of any individual or entity at any time with or without
assigning a reason therefor.


- 21 -
 

--------------------------------------------------------------------------------





19.02
Unfunded Plan

This Plan, insofar as it provides for Awards, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by Awards under this Plan. Any liability of the Company to any
Person with respect to any Award under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

19.03
Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation or
other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

19.04
Tax Withholding and Reporting

Unless an Agreement provides otherwise, each Participant shall be responsible
for satisfying in cash or cash equivalent any income and employment (including,
without limitation, Social Security and Medicare) tax withholding obligations,
if applicable, attributable to participation in the Plan and the grant,
exercise, vesting or payment of Awards granted hereunder (including the making
of a Code Section 83(b) election with respect to an Award). In accordance with
procedures that the Committee establishes, the Committee, to the extent
applicable law permits, may allow a Participant to pay any such applicable
amounts (a) by surrendering (actually or by attestation) shares of Common Stock
that the Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six (6) months (but only for the minimum
required withholding); (b) by a cashless exercise, or surrender of shares of
Common Stock already owned, through a broker; (c) by means of a “net exercise”
procedure by the surrender of shares of Common Stock to which the Participant is
otherwise entitled under the Award (but only for the minimum required
withholding); (d) by such other medium of payment as the Committee, in its
discretion, shall authorize; or (e) by any combination of the aforementioned
methods of payment. The Company shall comply with all such reporting and other
requirements relating to the administration of this Plan and the grant,
exercise, vesting or payment of any Award hereunder as applicable law requires.

19.05
Code Section 83(b) Election

The Committee must approve in advance whether a Participant may make an election
under Section 83(b) of the Code with respect to any Award (to include in gross
income in the year of transfer the amounts specified in Code Section 83(b)) or
under similar laws may be made. In any case in which a Participant is permitted
to make such an election in connection with an Award, the Participant shall
notify the Company of such election within ten (10) days of filing notice of the
election with the Internal Revenue Service or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Code Section 83(b) or other applicable provisions.

19.06
Reservation of Shares

The Company, during the term of this Plan, shall at all time reserve and keep
available such number of shares of Common Stock as shall be sufficient to
satisfy the requirements of the Plan. Additionally, the Company, during the term
of this Plan, shall use its best efforts to seek to obtain from appropriate
regulatory agencies any requisite authorizations needed in order to issue and to
sell such number of shares of Common Stock as shall be sufficient to satisfy the
requirements of the Plan. However, the inability of the Company to obtain from
any such regulatory agency the requisite authorizations the Company’s counsel
deems to be necessary for the lawful issuance and sale of any shares of Common
Stock hereunder, or the inability of the Company to confirm to its satisfaction
that any issuance and sale of any shares of Common Stock hereunder will meet
applicable legal requirements, shall relieve the Company of any liability in
respect to the failure to issue or to sell such shares of Common Stock as to
which such requisite authority shall not have been obtained.


- 22 -
 

--------------------------------------------------------------------------------





19.07
Governing Law

This Plan and all Awards granted hereunder shall be governed by the laws of the
State of Delaware, except to the extent federal law applies.

19.08
Other Actions

Nothing in the Plan shall be construed to limit the authority of the Company to
exercise its corporate rights and powers, including, by way of illustration and
not by way of limitation, the right to grant Options, SARs, Restricted Stock
Awards, Restricted Stock Units, Incentive Awards, Other Stock-Based Awards or
Dividend Equivalents for proper corporate purposes otherwise than under the Plan
to any Person, firm, corporation, association or other entity, or to grant
Options, SARs, Restricted Stock Awards, or Restricted Stock Units, Incentive
Awards, Other Stock-Based Awards or Dividend Equivalents to, or assume such
Awards of any Person in connection with, the acquisition, purchase, lease,
merger, consolidation, reorganization or otherwise, of all or any part of the
business and assets of any Person, firm, corporation, association or other
entity.

19.09
Repurchase of Common Stock

Subject to Section 19.13 below, the Company or its designee may have the option
and right to purchase any Award or any shares of Common Stock issued pursuant to
any Award in accordance with the terms and conditions set forth in the
applicable Agreement. However, shares of Common Stock repurchased pursuant to an
Agreement will still be deemed issued pursuant to the Plan and will not be
available for issuance pursuant to future Awards under the Plan (not counting
for this purpose any shares of Common Stock repurchased in connection with the
lapse or forfeiture of any Restricted Stock Award).

19.10
Other Conditions

The Committee, in its discretion, may require the Participant on or before the
date of grant, exercise, payment or settlement of an Award to enter into (i) a
confidentiality, non-solicitation, non-competition, non‑disparagement or other
similar agreement with the Company or any Affiliate, which may become effective
on the date of termination of service of the Participant with the Company or any
Affiliate or any other date the Committee may specify and shall contain such
terms and conditions as the Committee shall otherwise specify, (ii) an agreement
to cancel any other service agreement, fringe benefit or compensation
arrangement in effect between the Company or any Affiliate and such Participant
and/or (iii) a shareholders’ agreement with respect to shares of Common Stock to
be issued pursuant to the Award. If the Participant should fail to enter into
any such agreement at the Committee’s request, then no Award shall be granted,
exercised, paid or settled and the number of shares of Common Stock that would
have been subject to such Award, if any, shall be added to the remaining shares
of Common Stock available under the Plan. In the event the Participant should
enter into any such confidentiality, non-solicitation, non-competition,
non-disparagement or other similar agreement with the Company or any Affiliate,
as a condition to the grant, exercise, payment or settlement of the Award, and
the Participant subsequently breach or violate any provision of such agreement,
then the Participant shall forfeit any and all further rights under such Award
and the Clawback Requirement shall be triggered.

19.11
Forfeiture Provisions

Notwithstanding any other provisions of the Plan or any Agreement, all rights to
any Award that a Participant has will be immediately discontinued and forfeited,
and the Company shall not have any further obligation hereunder to the
Participant with respect to any Award and the Award will not be exercisable
(whether or not previously exercisable) or become vested or payable on and after
the time the Participant is discharged from service with the Company or any
Affiliate for Cause.

19.12
Legends; Payment of Expenses

The Company may endorse such legend or legends upon the certificates for shares
of Common Stock issued upon the grant or exercise of an Award and may issue such
“stop transfer” instructions to its transfer agent in respect of such shares as
it determines, in its sole discretion, to be necessary or appropriate to (i)
prevent a violation of, or to perfect an exemption from, the registration
requirements under the Exchange Act, applicable state securities laws or


- 23 -
 

--------------------------------------------------------------------------------




other requirements, (b) implement the provisions of the Plan or any Agreement
between the Company and the Participant with respect to such shares of Common
Stock, or (c) as may be appropriate to continue an Award’s exemption or
compliance with Section 409A of the Code. The Company shall pay all issuance
taxes with respect to the issuance of shares of Common Stock upon the grant or
exercise of the Award, as well as all fees and expenses incurred by the Company
in connection with such issuance.

19.13
Repricing of Awards

Notwithstanding any other provisions of this Plan, except for adjustments
pursuant to Article XVI or to the extent approved by the Company’s stockholders
and consistent with the rules of any stock exchange on which the Company’s
securities are traded, this Plan does not permit (a) any decrease in the
exercise or purchase price or base value of any outstanding Awards, (b) the
issuance of any replacement Options, SARs or Other Stock-Based Awards in the
nature of purchase rights which shall be deemed to occur if a Participant agrees
to forfeit an existing Option, SAR or Other Stock-Based Award in the nature of
purchase rights in exchange for a new Option, SAR or Other Stock-Based Award in
the nature of purchase rights with a lower exercise or purchase price or base
value, (c) the Company to repurchase underwater or out-of-the-money Options,
SARs or Other Stock-Based Awards in the nature of purchase rights, which shall
be deemed to be those Options, SARs or Other Stock-Based Awards in the nature of
purchase rights with exercise or purchase prices or base values in excess of the
current Fair Market Value of the shares of Common Stock underlying the Option,
SAR or Other Stock-Based Award in the nature of purchase rights, (d) the
issuance of any replacement or substitute Awards or the payment of cash in
exchange for, or in substitution of, underwater or out-of-the-money Options,
SARs or Other Stock-Based Awards in the nature of purchase rights, (e) the
Company to repurchase any Award if the Award has not become exercisable, vested
or payable prior to the repurchase or (f) any other action that is treated as a
repricing under generally accepted accounting principles.

19.14
Right of Setoff

The Company or an Affiliate may, to the extent permitted by applicable law,
deduct from and setoff against any amounts the Company or Affiliate may owe the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company or
Affiliate, including but not limited to any amounts owed under the Plan,
although the Participant shall remain liable for any part of the Participant’s
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff
hereunder.

19.15
Fractional Shares

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, other Awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereof shall be forfeited or
otherwise eliminated.

ARTICLE XX.
CLAIMS PROCEDURES

20.01
Initial Claim

If a Participant has exercised an Option or SAR or if shares of Restricted Stock
have become vested or Restricted Stock Units, Incentive Awards, Other
Stock-Based Awards or Dividend Equivalents have become payable, and the
Participant has not received the benefits to which the Participant believes he
or she is entitled under such Award, then the Participant must submit a written
claim for such benefits to the Committee within ninety (90) days of the date the
Participant tried to exercise the Option or SAR, the date the Participant
contends the Restricted Stock vested or the date the Participant contends the
Restricted Stock Units, Incentive Awards, or Other Stock-Based Awards of
Dividend Equivalents became payable or the claim will be forever barred.


- 24 -
 

--------------------------------------------------------------------------------





20.02
Appeal of Claim

If a claim of a Participant is wholly or partially denied, the Participant or
his duly authorized representative may appeal the denial of the claim to the
Committee. Such appeal must be made at any time within thirty (30) days after
the Participant receives written notice from the Company of the denial of the
claim. In connection therewith, the Participant or his duly authorized
representative may request a review of the denied claim, may review pertinent
documents and may submit issues and comments in writing. Upon receipt of an
appeal, the Committee shall make a decision with respect to the appeal and, not
later than sixty (60) days after receipt of such request for review, shall
furnish the Participant with the decision on review in writing, including the
specific reasons for the decision written in a manner calculated to be
understood by the Participant, as well as specific references to the pertinent
provisions of the Plan upon which the decision is based.

20.03
Time to File Suit

The Committee has the discretionary and final authority under the Plan to
determine the validity of a claim. Accordingly, any decision the Committee makes
on a Participant’s appeal will be administratively final. If a Participant
disagrees with the Committee’s final decision, the Participant may sue, but only
after the claim on appeal has been denied. Any lawsuit must be filed within
ninety (90) days of receipt of the Committee’s final written denial of the
Participant’s claim or the claim will be forever barred.

ARTICLE XXI.
AMENDMENT

21.01
Amendment of Plan

The Board may amend or terminate this Plan at any time; provided, however, that
no amendment to the Plan may materially adversely impair the rights of a
Participant with respect to outstanding Awards without the Participant’s
consent. In addition, an amendment will be contingent on approval of the
Company’s stockholders, to the extent required by law or any tax or regulatory
requirement applicable to the Plan or by the rules of any stock exchange on
which the Company’s securities are traded or if the amendment would (i) increase
the benefits accruing to Participants under the Plan, including without
limitation, any amendment to the Plan or any Agreement to permit a repricing of
any outstanding Awards under Section 19.13, (ii) increase the aggregate number
of shares of Common Stock that may be issued under the Plan, (iii) modify the
requirements as to eligibility for participation in the Plan, or (iv) change the
performance conditions set forth in Article XV of the Plan for Awards that
intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code. Additionally, to the extent the Board
deems necessary to continue to comply with the performance-based exception to
the deduction limits of Code Section 162(m), the Board will resubmit the
material terms of the performance conditions set forth in Article XV to the
Company’s stockholders for approval no later than the first stockholder meeting
that occurs in the fifth (5th) year following the year in which the stockholders
previously approved the performance objectives. Notwithstanding any other
provision of the Plan, any termination of the Plan shall comply with the
requirements of Code Section 409A with regard to any 409A Awards.

21.02
Amendment of Awards

The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, that no amendment to an outstanding Award may
adversely impair the rights of a Participant without the Participant’s consent.

ARTICLE XXII.
SECTION 409A PROVISION

22.01
Intent of Awards

It is intended that Awards that are granted under the Plan shall be exempt from
treatment as “deferred compensation” subject to Section 409A of the Code unless
otherwise specified by the Committee. Towards that end, all Awards under the
Plan are intended to contain such terms as will qualify the Awards for an
exemption from Section


- 25 -
 

--------------------------------------------------------------------------------




409A of the Code unless otherwise specified by the Committee. The terms of the
Plan and all Awards granted hereunder shall be construed consistent with the
foregoing intent. Notwithstanding any other provision hereof, the Committee may
amend any outstanding Award without Participant’s consent if, as determined by
the Committee, in its sole discretion, such amendment is required either to (a)
confirm exemption under Section 409A of the Code, (b) comply with Section 409A
of the Code or (c) prevent the Participant from being subject to any tax or
penalty under Section 409A of the Code. Notwithstanding the foregoing, however,
neither the Company nor any of its Affiliates nor the Committee shall be liable
to a Participant or any other Person if an Award that is subject to Section 409A
of the Code or the Participant or any other Person is otherwise subject to any
additional tax, interest or penalty under Section 409A of the Code. Each
Participant is solely responsible for the payment of any tax liability
(including any taxes, penalties and interest that may arise under Section 409A
of the Code) that may result from an Award.

22.02
409A Awards

The Committee may grant Awards under the Plan that are intended to be 409A
Awards that comply with Section 409A of the Code. The terms of such 409A Award,
including any authority by the Company and the rights of the Participant with
respect to such 409A Award, will be subject to such rules and limitations and
shall be interpreted in a manner as to comply with Section 409A of the Code.

22.03
Election Requirements

If a Participant is permitted to elect to defer an Award or any payment under an
Award, such election shall be made in accordance with the requirements of Code
Section 409A. Each initial deferral election (an “Initial Deferral Election”)
must be received by the Committee prior to the following dates or will have no
effect whatsoever:
(a)    Except as otherwise provided below, the December 31 immediately preceding
the year in which the compensation is earned;
(b)    With respect to any annual or long-term incentive pay which qualifies as
“performance-based compensation” within the meaning of Code Section 409A, by the
date six (6) months prior to the end of the performance measurement period
applicable to such incentive pay provided such additional requirements set forth
in Code Section 409A are met;
(c)    With respect to “fiscal year compensation” as defined under Code Section
409A, by the last day of the Company’s fiscal year immediately preceding the
year in which the fiscal year compensation is earned; or
(d)    With respect to mid-year Awards or other legally binding rights to a
payment of compensation in a subsequent year that is subject to a forfeiture
condition requiring the Participant’s continued service for a period of at least
twelve (12) months, on or before the thirtieth (30th) day following the grant of
such Award, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse.
The Committee may, in its sole discretion, permit Participants to submit
additional deferral elections in order to delay, but not to accelerate, a
payment, or to change the form of payment of an amount of deferred compensation
(a “Subsequent Deferral Election”), if, and only if, the following conditions
are satisfied: (a) the Subsequent Deferral Election must not take effect until
twelve (12) months after the date on which it is made, (b) in the case of a
payment other than a payment attributable to the Participant’s death, disability
or an unforeseeable emergency (all within the meaning of Section 409A of the
Code) the Subsequent Deferral Election further defers the payment for a period
of not less than five (5) years from the date such payment would otherwise have
been made and (c) the Subsequent Deferral Election is received by the Committee
at least twelve (12) months prior to the date the payment would otherwise have
been made. In addition, Participants may be further permitted to revise the form
of payment they have elected, or the number of installments elected, provided
that such revisions comply with the requirements of a Subsequent Deferral
Election.


- 26 -
 

--------------------------------------------------------------------------------





22.04
Time of Payment

The time and form of payment of a 409A Award shall be as set forth in an
applicable Agreement. A 409A Award may only be paid in connection with a
separation from service, a fixed time, death, disability, Change in Control or
an unforeseeable emergency within the meaning of Section 409A of the Code. The
time of distribution of the 409A Award must be fixed by reference to the
specified payment event. Notwithstanding the foregoing, if the time of
distribution of the 409A Award is not set forth in the applicable Agreement,
then the time of distribution of the 409A Award shall be within two and one-half
months of the end of the later of the calendar year or the fiscal year of the
Company or Affiliate that employs the Participant in which the 409A Award
becomes vested and no longer subject to a substantial risk of forfeiture within
the meaning of Code Section 409A. For purposes of Code Section 409A, each
installment payment will be treated as the entitlement to a single payment.

22.05
Acceleration or Deferral

The Company shall have no authority to accelerate or delay or change the form of
any distributions relating to 409A Awards except as permitted under Code Section
409A.

22.06
Distribution Requirements

Any distribution of a 409A Award triggered by a Participant’s termination of
service shall be made only at the time that the Participant has had a separation
from service within the meaning of Code Section 409A. A separation from service
shall occur where it is reasonably anticipated that no further services will be
performed after that date or that the level of bona fide services the
Participant will perform after that date (whether as an employee or independent
contractor of the Company or an Affiliate) will permanently decrease to less
than fifty percent (50%) of the average level of bona fide services performed
over the immediately preceding thirty‑six (36) month period. A Participant shall
be considered to have continued employment and to not have a separation from
service while on a leave of absence if the leave does not exceed six (6)
consecutive months (twenty‑nine (29) months for a disability leave of absence)
or, if longer, so long as the Participant retains a right to reemployment with
the Company or Affiliate under an applicable statute or by contract. For this
purpose, a “disability leave of absence” is an absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the Participant to be unable to perform
the duties of Participant’s position of employment or a substantially similar
position of employment. Continued services solely as a director of the Company
or an Affiliate shall not prevent a separation from service from occurring by an
employee as permitted by Section 409A of the Code.

22.07
Key Employee Rule

Notwithstanding any other provision of the Plan, any distribution of a 409A
Award that would be made upon a separation from service within six (6) months
following the separation from service of a “specified employee” as defined under
Code Section 409A and as determined under procedures adopted by the Board or its
delegate shall instead occur on the first day of the seventh month following the
separation from service (or upon the Participant’s death, if earlier) to the
extent required by Section 409A of the Code. In the case of installments, this
delay shall not affect the timing of any installment otherwise payable after the
requisite delay period.

22.08
Distributions Upon Vesting

In the case of any Award providing for a distribution upon the lapse of a
substantial risk of forfeiture, if the timing of such distribution is not
otherwise specified in the Plan or the applicable Agreement, the distribution
shall be made not later than two and one-half (2 1⁄2) months after the calendar
year in which the risk of forfeiture lapsed.

22.09
Scope and Application of this Provision

For purposes of this Article XXII, references to a term or event (including any
authority or right of the Company or a Participant) being “permitted” under Code
Section 409A means that the term or event will not cause the Participant to be
deemed to be in constructive receipt of compensation relating to the 409A Award
prior to the distribution of cash,


- 27 -
 

--------------------------------------------------------------------------------




shares of Common Stock or other property or to be liable for payment of interest
or a tax penalty under Code Section 409A.

ARTICLE XXIII.
EFFECTIVE DATE OF PLAN
The Plan is effective on the date of its adoption by the Board, contingent on
the approval of the Plan by the Company’s stockholders within twelve (12) months
after such date. Awards, other than Restricted Stock or outright grants of
shares on Common Stock, may be granted under this Plan on and after the
effective date, provided that no Award shall become exercisable, vested, earned
or payable unless the Company’s stockholders approve the Plan within twelve (12)
months after the Board’s adoption of the Plan. Restricted Stock and outright
grants of shares of Common Stock may only be granted after the Company’s
stockholders approve the Plan.

ARTICLE XXIV.
DURATION OF PLAN
No Award may be granted under this Plan on and after ten (10) years following
the effective date of the Plan. Awards granted before that date shall remain
valid in accordance with their terms.


- 28 -
 